UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-1086



FAYE ROBIN TOULAN,

                                              Plaintiff - Appellant,

          versus


DAP, INCORPORATED,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:05-cv-02254-CCB)


Submitted:   January 28, 2008             Decided:   March 26, 2008


Before NIEMEYER, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael J. Snider, Ari Taragin, Jason I. Weisbrot, Jacob Statman,
SNIDER & ASSOCIATES, LLC, Baltimore, Maryland, for Appellant.
Douglas M. Topolski, Elena D. Marcuss, MCGUIREWOODS, LLP,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Faye Robin Toulan appeals the district court’s order

granting DAP, Incorporated’s (“DAP”) summary judgment motion on her

retaliation           and   gender      and     national   origin    (American)

discrimination claims, brought pursuant to Title VII of the Civil

Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e to 2000e-17

(2000), and her salary discrimination claim, brought pursuant to

the Equal Pay Act, 29 U.S.C. § 206(d) (2000).              We have reviewed the

record and find no reversible error.               Accordingly, we affirm for

the reasons stated by the district court.              See Toulan v. DAP, Inc.,

No. 1:05-cv-02254-CCB (D. Md. Jan. 17, 2007).*                 We dispense with

oral       argument     because   the   facts    and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                       AFFIRMED




       *
      We deny Toulan’s Fed. R. App. P. 28(j) request to defer
action on her appeal pending the Supreme Court’s consideration of
CBOCS West, Inc. v. Humphries, 128 S. Ct. 30 (2007), and deny DAP’s
outstanding request for costs associated with the filing of a
supplemental appendix.

                                         - 2 -